PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fallon et al.
Application No. 16/281,908
Filed: 21 Feb 2019
For: METHOD OF TREATMENT OF SCHIZOPHRENIFORM DISORDER

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.182 and the request under 37 CFR 3.81(b)1, filed April 27, 2021, to correct the applicant/assignee’s city of residence indicated on the Letters Patent by way of issuance of a certificate of correction. 

Petitioner states that the correct assignee/applicant’s city of residence is “Rye Brook” and that an incorrect applicant/assignee’s city of residence was included on the Part B - Fee(s) Transmittal form at the time of payment of the issue fee. Petitioner seeks issuance of a certificate of correction to reflect that the assignee/applicant’s city of residence is “Rye Brook” rather than “Rye.” 

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

A review of Office database assignment records reflects that an assignment to Curemark, LLC, 411 Theodore Fremd Ave., Suite 206S, Rye, New York 10580 was recorded on March 4, 2019. The instant application issued as U.S. Patent No. 10,940,187 on March 9, 2021. Since the desired city of residence was not submitted for recordation on or prior to payment of the issue fee, granting of the petition and request for issuance of a certificate of correction with respect to the applicant/assignee’s address would not be proper. 

In view thereof, the petition under 37 CFR 1.182 and the request under 37 CFR 3.81(b) to correct the applicant/assignee’s address via issuance of a certificate of correction are DISMISSED.

This application is being directed to the Certificates of Correction Branch for further consideration of the request for certificate of correct wherein it pertains to matters outside the jurisdiction of the Office of Petitions.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.  Any questions concerning issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (571) 272-4200.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1	1  See MPEP 1309, subsection II and Official Gazette of June 22, 2004